Dickey, J.
This motion is submitted on an agreed state of facts by which it is admitted among other things, “ That both of the rear doors leading from two dwelling-houses into the rear yards are within 200 feet from the nearest entrance from the hotel and that the said rear doors are approachable through the yard from the street.”
The sole question for determination is whether these rear doors are to be regarded as entrances within the meaning of.subdivision 8 of section 17 of the Liquor Tax Law. The contention of the *376owner of the license is that the intent of the Legislature in using the word entrance was to limit its meaning to street entrances to the front of the building and not to include either- side or rear entrances.
The clear purport of the 200-feet restriction is to keep drinking places at least that far away from dwellings in residential neighborhoods unless the owners consented to new liquor places starting up.
The use of the word entrance qualified by the words “ the nearest ” plainly points to the meaning of more than one entrance to buildings used exclusively as dwellings.
The fact that these dwellings have more than one entrance is not peculiar to them, hut common to most dwelling-houses. It is, therefore, no strained interpretation to say that the law makers meant to include all entrances front, side, or rear, in their use of “ the nearest entrance.”
If they had meant the front entrance only it seems to me that they would have said so in plain words instead of using the language they did use which -is to he given its ordinary common-sense meaning.
I find" it easy to agree with Justice Lambert in his decision in the matter of the petition of Robert Herse for an order revoking liquor tax certificate ¡No. 18,848, in which he revoked a license under a similar state of facts.
Petition granted with costs.